Order filed August 5, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00331-CV
                                    ____________

           JEANNE BOWSER AND ALBERT SMITH, Appellants

                                        V.

         SANDRA BERGQUIST AND ROBERT PONDER, Appellees


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0071627

                                    ORDER

      The notice of appeal in this case was filed April 14, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellants have established
indigence has been filed. See Tex. R. App. P. 20.1. In addition, this court has been
notified that appellants have not paid for preparation of the record. Therefore, the
court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before August 20, 2014. See Tex. R. App. P. 5. In
addition, appellants are ordered to pay for preparation of the record and provide
this court with proof of payment on or before August 20, 2014.

      If appellants fail to timely comply with this order, the appeal will be
dismissed.



                                     PER CURIAM